Citation Nr: 0121170	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  94-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of service connected post-traumatic stress 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for an injury to the 
intrinsic muscles of the right foot with muscle damage to 
group X, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, inter alia, service 
connection for post-traumatic stress disorder was granted and 
assigned a 50 percent evaluation and a 10 percent evaluation 
for an injury to the intrinsic muscles of the right foot with 
muscle damage to group X was confirmed and continued.  The 
appellant has contended that higher evaluations are 
warranted.  

The appeal was remanded in January 1998 in order for the 
appellant to be afforded a Travel Board hearing.  This 
hearing was conducted before a Member of the Board in June 
1998.  The appellant was advised by the Board in May 2001 
that the Member who conducted the hearing was no longer 
employed by the Board.  He was afforded a period of 30 days 
in which to advise the Board whether he wanted another 
hearing and he did not reply.  Therefore, this Board Member 
is entitled to proceed with consideration of his appeal.


REMAND

The issues currently under appellate consideration were 
remanded by the Board in September 1998.  The RO was 
instructed to ask the appellant to identify or submit records 
from all post-service providers and to obtain all current VA 
Medical Center treatment records.  

In October 1998, the RO complied with the Board's order by 
sending a letter to the appellant requesting that he identify 
any post-service private or VA treatment and furnishing him 
with authorization for release of those records.  There is a 
note in the record that the letter was to be reissued to the 
appellant with his complete address.  The letter was reissued 
in April 1999.  No response was forthcoming from the 
appellant.  Unfortunately, neither of the letters issued by 
the RO contain a complete address and furthermore, neither 
address matches the address furnished by the appellant in the 
application for a total rating based on individual 
unemployability submitted in April 2000.  In that 
application, the appellant identified treatment at a private 
medical hospital, treatment by a Dr. Gavioli, and treatment 
at the VA Medical Center in Shreveport for both disabilities 
under current appellate consideration.

The Board may not proceed with consideration of an appeal 
when it has been placed on notice of outstanding VA medical 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding a veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, we cannot be assured that the appellant received 
notice of the RO's request for this information since the 
requests were sent with an incomplete address.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should verify the appellant's 
complete and correct address and reissue 
a letter requesting that he identify all 
VA Medical Center treatment for post-
traumatic stress disorder and a muscle 
injury to his right foot, and that he 
submit any private medical records or 
authorization to obtain those records.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




